 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA Pree
rder of Restitution
Vv. 18 Cr. 853 (NRB)

NANCY MARTINO-JEAN

 

Upon the application of the United States of America, by its attorney, Geoffrey S.
Berman, United States Attorney for the Southern District of New York, Dina McLeod, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count

One of the above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

1. Amount of Restitution

Nancy Martino-Jean, the Defendant, shall pay restitution in the total amount of
$711,557.54, pursuant to 18 U.S.C. § 3663A, to the victim of the offense charged in Count One.
The name, address, and specific amount owed to the victim is set forth in the Schedule of Victims,
attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a change
of address of a victim, the Clerk of the Court is authorized to send payments to the new address
without further order of this Court.

A. Joint and Several Liability

Defendant’s restitution liability shall be joint and several with any co-defendants not
presently named whose criminal acts resulted in losses to the same victims as those affected by
defendant’s conviction in this case.

B. Payment to the Insurer

If the victim has been compensated for losses caused by the conduct of the defendant, in

full, or in part, by his or her insurer, then the defendant shall pay the insurer the amount that the
 

insurer paid to the victim (not to exceed $711,557.54). Pursuant to 18 U.S.C. § 3664(j)(1), all
restitution due to the victim required by this Order must be paid before any restitution is paid to
the victim’s insurer. The name and address of the insurer is:

Chubb Insurance

P.O. Box #1616

Warren, NJ 07059

Attention: Tiaschi Gee
Claim #06001 8011523

me. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to

18 U.S.C. § 3572(d)(1) and (2). The Defendant shall commence monthly installment payments
of an amount equal to ten percent of the Defendant’s gross income, payable on the 15th of each

month, immediately upon entry of this order.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl
Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write her name and the docket number of this case on each check or money order.

Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be

 
 

hand delivered to the Clerk’s Office using exact change, and shall not be mailed. For payments
by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). Ifthe Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the
discovery of new or additional assets.

5. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

6. Sealing

Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal
Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto

as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed

 
 

by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

 

~Sa 2/, 20208
HONORABLE NAOMI REICE BUCHWALD DATE Sf
UNITED STATES DISTRICT JUDGE

 
